DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1, 14, and 20; “one or more loops” in line(s) 3, 6, and 6 for each respective claim is unclear; whereas the claim(s) positively require a “first and second loop” as asserted in line(s) 3, 6-7, and 6.   Regarding Claim 13; “a third pressure controllable valve” is unclear; whereas a 2nd pressure controllable valve is not asserted so as to properly present a third pressure controllable valve without proper sequential order; whereas a third pressure controllable valve is not otherwise disclosed as an actual structure name of a specific valve type.  NOTE: it appears that claim 13 may properly assert a third pressure controllable valve if depending from claim 7 which asserts a second pressure controllable valve OR claim 13 may assert “another pressure controllable valve”.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 14, and 20, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Bean, JR. 2010/0170663).
Regarding Claim(s) 1, 14, and 20; Bean, JR., as best understood disclosing a data center system, comprising: a plurality of electronic racks, each electronic rack including one or more servers (data center with racks of electronic equipment as servers--as set forth by para.’s 0005-0006); and a cooling system (200-Fig. 2 or 501-Fig. 5A), comprising: an inlet port and an outlet port to be coupled to one electronic device through one or more loops including a first loop and a second loop; the first loop having a heat exchanger coupled to the inlet port and the outlet port (whereas heat exchanger-203 houses the electronic equipment/server(s)—as further set forth by para.’s 0043, 0045-0047 and 0089, wherein 203 comprises inlet and outlet pipes 207/208-Fig. 2 or 509/511-Fig. 5A to constitute inlet and outlet port openings configured for direct cooling between 201 and 203 to be atleast indirectly thermally coupled to the electronic equipment/server(s)), wherein the heat exchanger is to receive fluid from the inlet port, to extract heat generated by the electronic devices and carried by the fluid, and to return the fluid to the electronic devices via the outlet (wherein the first loop defined by 201 and comprises 509, 511 to/from 203 including ports and the electronic equipment/servers thereof when three-way valve-507 is open); the second loop coupled to the inlet port and the outlet port, the second loop configured in parallel with the first loop (and further comprises 509, 511 to/from 203 including ports and the electronic equipment/servers thereof when the three-way valve-507 is closed), wherein the second loop includes a buffer unit to temporarily buffer at least a portion of the fluid (whereas 205 comprises a buffer unit defined by expansion tank-245 and/or an automatic air eliminator-243, wherein the tank accepts and outputs stored liquid based on temperature change and 243 is depicts as associated with 245 to remove air and/or gas in the liquid—para.’s 0065-0066), wherein the buffer unit buffers variations in pressure and fluid volume (as constituted by para. 0066--whereas the buffering unit necessitates temporarily buffering fluid based on temperature change which constitutes a variation in pressure and fluid volume by accept excess liquid upon expansion and outputting stored liquid upon contraction); and a first pressure controllable valve coupled to the first loop and the second loop, wherein the first pressure controllable valve is to selectively distribute at least a portion of the fluid to at least one of the first loop or the second loop based on a fluid pressure of the fluid (as set forth by para. 0047—whereas liquid selectively flows to/from 203 based on the three-way valve-507 being open/closed via the first loop comprising 201 or the second loop via 205; wherein the valve is controlled based on pressure via sensors i.e. 211—para.’s 0047-0049;  and further where para.’s 0073, and 0077-0078 discloses 201 and 205 of the respective loops and the three-way valve therebetween to isolate 201 and provide flow through 205 when 201 is not operational). 

Allowable Subject Matter
5.	Claims 2-13, and 15-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the cooling device of claim 1, further comprising a third loop coupled between the first pressure controllable valve and the outlet port to operate as a direct bypass loop from the inlet port to the outlet port, bypassing the heat exchanger and the buffer unit.  
Regarding Claim 13; the cooling device of claim 1, further comprising an external loop coupled with the heat exchanger, a fifth pressure controllable valve and an external outlet port, wherein the Atty. Docket No.: 209922.0663.5 (P621) 28heat exchanger is to receive external fluid from the external inlet port and to return the external fluid via the external outlet port.  
Regarding Claim 15; the electronic rack of claim 14, further comprising a third loop coupled between the first pressure controllable valve and the outlet port to operate as a direct bypass loop from the inlet port to the outlet port, bypassing the heat exchanger and the buffer unit.  

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 14, and 20 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835